 

Exhibit 10.1

 



AMENDMENT NO. 2 TO

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

 

This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is entered into as of March 18, 2019 (“Effective Date”), by and
among American Finance Trust, Inc. (f/k/a American Realty Capital Trust V, Inc.)
(the “Company”), American Finance Operating Partnership, L.P. (f/k/a American
Realty Capital Operating Partnership V, L.P.) (the “Operating Partnership”) and
American Finance Advisors, LLC (f/k/a American Realty Capital Advisors V, LLC)
(the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Third Amended and Restated Advisory Agreement, dated as of
September 6, 2016 (as amended by the First Amendment thereto dated as of July
19, 2018, the “Advisory Agreement”);

 

WHEREAS, the parties desire to amend a certain provision of the Advisory
Agreement.

 

WHEREAS, the independent directors of the Board, the Company and the Operating
Partnership have approved the amendment.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment to Section 11(a)(xiii) of the Advisory Agreement. Section
11(a)(xiii) of the Advisory Agreement is hereby amended by inserting:

 

a.after “such services” and before “;” the following:

 

“which, for the avoidance of doubt, shall include the Company’s chief executive
officer, president, chief financial officer, secretary and treasurer”; and

 

b.before “; and” the following

 

“provided further that, the aggregate amount of expenses relating to salaries,
wages and benefits (which, for the avoidance of doubt excludes expenses related
to overhead, travel, conferences and related expenses) that the Company shall be
required to reimburse pursuant to this Section 11(a)(xiii) for any fiscal year
shall not exceed the Capped Reimbursement Amount. For these purposes, the
“Capped Reimbursement Amount” for any fiscal year shall be the greater of (a)
$7,000,000 (the “Fixed Component”) and (b) the Variable Component as calculated
pursuant to the next sentence. The Variable Component for any fiscal year shall
be (i) the sum of the total real estate investments, at cost as recorded on the
balance sheet dated as of the last day of each fiscal quarter (the “Real Estate
Cost”) in such year divided by four (4), which amount shall be (ii) multiplied
by 0.20%. Each of the Fixed Component and the Variable Component of the Capped
Reimbursement Amount shall also be increased by an annual cost of living
adjustment equal to such portion of the Capped Reimbursement Amount (as
determined above) multiplied by the greater of (x) 3.0% and (y) the CPI for the
prior year ended December 31st. For these purposes, CPI shall be calculated by
reference to the United States Department of Labor’s Bureau of Labor Statistics
Consumer Price Index, All Urban Consumer Price Index, New York-Newark-Jersey
City with reference date (1982-1984) that equals 100.0 or the successor of this
index. Notwithstanding anything to the contrary herein, (a) in no event shall
the Advisor or its affiliates be entitled to reimbursement for the salary, wages
or benefits of any person who is a partner, member or equity owner of the
Sponsor and (b) in the event of a board instructed reduction in the Real Estate
Cost by 25% or more, in one or a series of related dispositions in which the
proceeds of such disposition(s) are not reinvested in Investments, then within
twelve (12) months following the closing of such disposition(s) the Advisor and
the Company will enter into good faith negotiations to reset the Fixed
Component, provided that if the proceeds of such disposition(s) are paid to
shareholders as a special distribution or used to repay Loans with no intent of
subsequently re-financing and re-investing the proceeds thereof in Investments,
the Advisor and the Company will enter into good faith negotiations to reset the
Fixed Component within ninety (90) days thereof, in each case taking into
account reasonable projections of reimbursable costs in light of the reduced
assets of the Company.

 

 

 

 



2.Miscellaneous. Except as expressly modified by this Amendment, the terms,
covenants and conditions of the Advisory Agreement shall remain in full force
and effect. Capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to such terms in the Advisory Agreement. Signatures
on this Amendment which are transmitted electronically shall be valid for all
purposes, however any party shall deliver an original signature of this
Amendment to the other party upon request.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.

 

  AMERICAN FINANCE TRUST, INC.               By: /s/ Edward M. Weil, Jr.   Name:
Edward M. Weil, Jr.   Title: Chief Executive Officer and President              
AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.         By: American Finance Trust,
Inc., its general partner               By: /s/ Edward M. Weil, Jr.   Name:
Edward M. Weil, Jr.   Title: Chief Executive Officer and President              
AMERICAN FINANCE ADVISORS, LLC         By: American Finance Special Limited
Partner, LLC, its sole member         By: AR Global Investments, LLC, its sole
member               By: /s/ Michael R. Anderson   Name: Michael R. Anderson  
Title: Authorized Signatory

  



 

